United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50271
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ESTEBAN URQUIDI,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:04-CR-944-ALL
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Esteban Urquidi appeals his conviction for possession of

more than 100 kilograms of marijuana with intent to distribute.

He argues that the evidence was not sufficient to prove that he

knowingly possessed marijuana.

     Urquidi failed to renew his motion for a judgment of

acquittal at the close of the evidence.     When defense counsel

fails to renew a motion for a judgment of acquittal, this court

reviews challenges to the sufficiency of the evidence to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50271
                               -2-

determine whether affirming the conviction would result in a

manifest miscarriage of justice.     See United States v. McIntosh,

280 F.3d 479, 483 (5th Cir. 2002).    This court will find a

manifest miscarriage of justice only where the record is devoid

of evidence pointing to guilt or contains evidence on a key

element of the offense that is so tenuous that a conviction would

be shocking.   Id.

     Urquidi, a commercial driver, was apprehended after Border

Patrol agents discovered 1,854 pounds of marijuana with an

estimated value of $1,400,000 in the trailer that he was hauling.

Since the evidence does not establish that the marijuana was

clearly visible or readily accessible, Urquidi’s control of the

trailer alone is insufficient to establish knowledge.       United

States v. Pennington, 20 F.3d 593, 598-99 (1994).      “[A]dditional

circumstantial evidence that is suspicious in nature or

demonstrates guilty knowledge is required.”      United States v.

Jones, 185 F.3d 459, 464 (5th Cir. 1999).      Such evidence “may

include nervousness, conflicting statements to law enforcement

officials, and an implausible story.”    Id.

     Circumstantial evidence supports the jury’s verdict.      The

substantial value of the marijuana being transported by Urquidi,

approximately $1,400,000, is circumstantial evidence that is

probative of Urquidi’s knowledge.    See United States v.

Villarreal, 324 F.3d 319, 324 (5th Cir. 2003).      The jury

reasonably could have inferred that Urquidi would not have been
                            No. 05-50271
                                 -3-

entrusted with such valuable cargo if he was not part of the

trafficking scheme.    Villarreal, 324 F.3d at 324.

     There also was evidence that the bill of lading Urquidi

provided to Border Patrol agents had been altered and that the

seal recovered from Urquidi’s trailer was not placed on the

trailer by the company that shipped the windshields, the company

from which Urquidi took possession of the trailer, or government

officials.   The jury reasonably could have determined that the

marijuana was placed into the trailer, that the trailer was

sealed, and that the bill of lading was altered after the trailer

was in Urquidi’s possession.    United States v. Resio-Trejo, 45

F.3d 907, 911 (5th Cir. 1995) (reasonable inferences are to be

resolved in favor of the verdict).

     Other testimony provides further circumstantial evidence of

Urquidi’s knowledge.   There was evidence that Urquidi took

possession of the trailer at 8:10 p.m. on April 13, 2004.

However, he did not arrive at the Border Patrol checkpoint until

12:20 a.m. on April 14, 2004.    It should have only taken one-and-

one-half hours to travel the approximately 90 miles between these

points.   Although Urquidi’s former employer suggested a

legitimate reason for this delay, the jury reasonably could have

discredited this testimony.     United States v. Ortega Reyna, 148

F.3d 540, 544 (5th Cir. 1998) (it is not necessary that every

reasonable hypothesis of innocence be excluded).
                             No. 05-50271
                                  -4-

     Finally, Border Patrol Agent Joe Navarro indicated that

Urquidi was nervous when first stopped and when standing at the

back of the trailer.   Given the other circumstantial evidence,

the jury reasonably could have interpreted his nervousness as

another indication that he knew the marijuana was in the trailer.

Ortega Reyna, 148 F.3d at 544.

     Based on the foregoing evidence, the jury reasonably could

have inferred that Urquidi knowingly possessed marijuana.      See,

e.g., Pennington, 20 F.3d at 598-99 (issue is whether jury made a

rational decision to convict or acquit based on the evidence).

Therefore, the evidence of Urquidi’s knowledge is not so tenuous

that his conviction is shocking, and affirming his conviction

would not result in a manifest miscarriage of justice.   See

McIntosh, 280 F.3d at 483.

     For the foregoing reasons, Mendoza’s conviction is AFFIRMED.